Citation Nr: 0925701	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  98-10 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic condition 
manifested by poor circulation of the lower extremities 
and/or lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to July 1973.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from April 1998 and January 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The issue on appeal was remanded by the Board to the RO for 
further development in September 2001, November 2004, July 
2005, July 2006 and August 2008. 

In January 2004, the Veteran testified at a hearing before a 
Veterans Law Judge.  The tape of that hearing was lost and a 
hearing transcript could not be obtained.  As such, in 
November 2004, the case was remanded again to schedule the 
Veteran for another hearing.  In February 2005, the Veteran 
testified at a hearing at the RO before the undersigned.  A 
transcript of that hearing is of record. 

In a March 2009 signed statement, the Veteran said that he 
underwent dialysis after becoming ill with diabetes and 
"[his] back condition was manifested at that time".  The 
Veteran asserted that "whatever the condition is with my 
lower extremities, it is still related to my service-
connected condition".  It is unclear if, by this statement, 
the Veteran seeks to raise a claim for service connection for 
a back disorder.  If so, either he or his representative 
should file a specific claim for the benefit sought with the 
RO.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
chronic condition manifested by lower extremity numbness 
related to his active duty, including as due to service-
connected diabetes mellitus and hypertensive vascular 
disease/hypertensive renal disease.  


CONCLUSION OF LAW

A chronic condition manifested by lower extremity numbness 
was not incurred in or aggravated by active military service, 
nor is it due to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2001 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in October 2006.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.  Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of an 
organic disease of the nervous system in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
termination of active military service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
the context of claims for secondary service connection, there 
must be medical evidence showing an etiologic relationship 
between the service-connected disability on the one hand and 
the condition said to be proximately due to the service-
connected disability on the other.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  Secondary service connection may also be 
warranted for a non- service-connected disability when that 
disability is aggravated by a service- connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, VA medical records and 
examination reports, and personal hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.  Factual Background

There is no report of complaint, treatment or diagnosis of a 
condition manifested by poor circulation of the lower 
extremities and/or lower extremity neuropathy in any of the 
Veteran's service treatment records.  

Post service, a February 1998 VA treatment record notes that 
the Veteran's complaints of tingling in his foot, but a 
diagnosis of neuropathy or diabetic neuropathy was not 
rendered.

A November 2002 VA examiner, who reviewed the Veteran's 
claims file and his computerized records, noted that, with 
the possible exception of renal disease, there was no history 
or nor symptoms of other complications of diabetes.  Poor 
circulation was claimed by the Veteran, but the examiner 
stated that the Veteran did not have claudication.  In 
addition, it was noted that the Veteran said he had never had 
bad arterial circulation of the lower extremities and had not 
had any diabetic foot problems or ulcerations.  The Veteran 
also denied any symptoms of neuropathy, stroke, transient 
ischemia attacks, numbness, paresthesias or other evidence of 
neuropathy.  Reflexes were intact including ankle reflexes; 
vibratory, monofilament and sharp pain perception were all 
fully intact.  

A June 2003 rating decision granted service connection for 
diabetes mellitus and hypertensive vascular 
disease/hypertensive renal disease.

An October 2004 examination report for the Social Security 
Administration (SSA), prepared by D.K., M.D., an orthopedist, 
noted that the Veteran reported intermittent tingling and 
burning in both his feet, but it was not constant.  Dr. D.K. 
found that reflexes were 1+ at the knees and ankles and 
symmetrical.  The Veteran showed he could distinguish sharp 
touch throughout his feet.  There was no evidence of any 
ulceration or skin disruption.  Position sense was normal 
within both feet.  Straight leg raising was negative.  
Diagnoses included probable mild neuropathy secondary to 
diabetes mellitus in both the hands and the feet.  

During his February 2005 Board hearing, the Veteran testified 
that a doctor had not actually diagnosed him with neuropathy 
of his lower extremities or a circulatory problem, but that 
it had worsened over the years.  He said that the problem 
began in approximately 1995 and that he wore orthotics.  The 
Veteran also testified that he believed that his service-
connected diabetes and hypertensive vascular disease caused 
his lower extremity condition.  

In May 2006, a VA podiatry resident noted that the Veteran 
had palpable dorsalis pedis pulses, bilaterally, with intact 
sensation.  There was normal skin color, temperature, 
texture, and turgor bilateral.  No edema was noted.  

Pursuant to the Board's August 2008 remand, in November 2008, 
the Veteran underwent VA examination.  According to the 
examination report, the examiner reviewed the Veteran's 
medical records, including his service and post-service 
medical records.  The VA examiner said that the records 
reviewed did not indicate the presence of peripheral vascular 
disease or neuropathy affecting the Veteran's lower 
extremities.  The Veteran reported numbness and tingling 
affecting his right foot but not the left one.  The right 
foot symptoms were previously intermittent and were now 
constant.  The VA examiner noted a history of significant 
lumbar disc disease and sciatic pain and that the sciatic 
pain affected the Veteran's right leg.  The examiner also 
observed that the Veteran has no history of intermittent 
claudication, nor had he required treatment for poor 
circulation or neuropathy in his lower extremities.  
According to the VA examiner, an October 2008 podiatry 
examination found the Veteran had palpable pulses with good 
capillary refill and normal hair growth to the level of the 
digits bilaterally.  Protective sensation was also intact.

Objectively, the Veteran had good peripheral perfusion with 
2+ dorsalis pedis pulses and "CFT" less than three seconds.  
Hair growth was present on the digit and the feet were well 
profused and warm bilaterally.  There was no cyanosis in the 
nail beds, no ulceration or skin breakdown, no swelling and 
no stasis pigmentation or eczema.  There was numbness in the 
right lower extremity involving the foot and the right lower 
leg, but sensation was intact in the left foot and leg.  
There was a positive straight leg raise test consistent with 
the history of lumbar disc disease.  An electromyography 
(EMG) nerve conduction study of the lower extremities was 
performed to evaluate the presence of diabetic neuropathy but 
the VA examiner said that, clinically, the numbness of the 
Veteran's leg appeared consistent with lumbar disc disease.  
The examiner stated there was no clinical evidence of poor 
circulation to warrant further testing.  The VA examiner 
noted that a diagnosis of chronic condition manifested by 
poor circulation of the lower extremities and/or lower 
extremity neuropathy was not established. 

B.  Legal Analysis

The Veteran contends that service connection should be 
granted for a chronic condition manifested by poor 
circulation of the lower extremities and/or lower extremity 
neuropathy that he has variously attributed to his due to his 
service-connected disabilities, namely hypertensive vascular 
disease/hypertensive renal disease and diabetes mellitus.  
The record demonstrates that no lower extremity circulatory 
or neurologic disorder was found in service or on separation 
from service.  

Moreover, on VA examinations after the Veteran's separation 
from service, there was no showing that the Veteran had a 
diagnosed condition manifested by poor circulation of the 
lower extremities or lower extremity neuropathy.  Even the 
October 2004 medical record diagnosing probable mild 
neuropathy secondary to diabetes mellitus did not contain any 
objective or clinical evidence of this diagnosis.  In fact, 
the November 2008 VA examiner concluded that a diagnosis of a 
chronic condition manifested by poor circulation of the lower 
extremities and/or lower extremity neuropathy could not be 
established.  Furthermore, the Veteran has submitted no 
evidence to show that he currently has a chronic condition 
manifested by poor circulation of the lower extremities 
and/or lower extremity neuropathy.  In short, no medical 
opinion or other medical evidence showing that the Veteran 
currently has a chronic condition manifested by poor 
circulation of the lower extremities and/or lower extremity 
neuropathy has been presented.  Degmetich; Brammer.

The Veteran has not contended that he first began 
experiencing symptoms of chronic condition manifested by 
lower extremity numbness during service and the 
contemporaneous medical evidence during service does not 
corroborate any problems or complaints or same.  Rather, the 
Veteran has asserted that his current lower extremity 
condition manifested itself over 20 years after service, in 
approximately 1995, and believes this condition is due to his 
service-connected disabilities, namely diabetes mellitus and 
hypertensive vascular disease.

The only probative medical opinion of record is against the 
Veteran's claim.  The November 2008 VA examiner opined that 
the Veteran's diagnosis of a chronic condition manifested by 
poor circulation of the lower extremities and/or lower 
extremity neuropathy was not established.  The examiner 
further opined that the Veteran's numbness in the right leg 
was consistent with non-service-connected lumbar disc 
disease.  

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has medical training to provide competent medical evidence as 
to the etiology of the claimed chronic condition manifested 
by poor circulation of the lower extremities and/or lower 
extremity neuropathy.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed chronic condition manifested by poor 
circulation of the lower extremities and/or lower extremity 
neuropathy.

The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for a 
chronic condition manifested by poor circulation of the lower 
extremities and/or lower extremity neuropathy.

The claim is denied.

Finally, the Board notes that a November 2004 SSA Notice of 
Award indicates that the Veteran was found totally disabled 
since April 2004 due to unspecified arthopathies and 
peripheral neuropathy.  The Board notes, however, that 
determinations of the Social Security Administration are 
based on different laws and regulations than those applicable 
to VA benefits, and that SSA determinations are not binding 
on the VA.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The SSA decision is not considered sufficient to overcome the 
objective evidence of record as to the onset of the Veteran's 
claimed disorder.  


ORDER

Service connection for a chronic condition manifested by poor 
circulation of the lower extremities and/or lower extremity 
neuropathy is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


